Case 3:17-cv-01112-JLS-NLS Document 124 Filed 07/17/19 PageID.7307 Page 1 of 2



  1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      Daniel P. Struck, AZ Bar #012377
  2   (admitted pro hac vice)
      Rachel Love, AZ Bar #019881
  3   (admitted pro hac vice)
      Nicholas D. Acedo, AZ Bar #021644
  4   (admitted pro hac vice)
      Ashlee B. Hesman, AZ Bar #028874
  5   (admitted pro hac vice)
      Jacob B. Lee, AZ Bar #030371
  6   (admitted pro hac vice)
      3100 West Ray Road, Suite 300
  7   Chandler, Arizona 85226
      Tel.: (480) 420-1600
  8   Fax: (480) 420-1695
      dstruck@strucklove.com
  9   rlove@strucklove.com
      nacedo@strucklove.com
 10   ahesman@strucklove.com
      jlee@strucklove.com
 11
      LAW OFFICE OF ETHAN H. NELSON
 12   Ethan H. Nelson, CA Bar #262448
      4 Park Plaza, Suite 1025
 13   Irvine, California 92614
      Tel.: (949) 229-0961
 14   Fax: (949) 861-7122
      ethannelsonesq@gmail.com
 15
      Attorneys for Defendant/Counter-Claimant
 16   CoreCivic, Inc.
 17                         UNITED STATES DISTRICT COURT
 18                      SOUTHERN DISTRICT OF CALIFORNIA
 19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
      on behalf of themselves, and all others
 20   similarly situated,                       NOTICE REGARDING PUBLICLY
                                                FILED DOCUMENT IN SUPPORT
 21                    Plaintiffs,              OF DEFENDANT’S
                                                MEMORANDUM IN OPPOSITION
 22   v.                                        TO PLAINTIFFS’ MOTION FOR
                                                CLASS CERTIFICATION [PER
 23   CoreCivic, Inc., a Maryland               ORDER AT DOC. 122]
      corporation,
 24                                             Date: August 22, 2019
                       Defendant.               Time: 2:00 pm
 25                                             Courtroom: 4D
                                                Judge: Hon. Janis L. Sammartino
 26

 27

 28

      Notice Re: Publicly Filed Document                             17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 124 Filed 07/17/19 PageID.7308 Page 2 of 2



  1   CoreCivic, Inc., a Maryland
      corporation,
  2
                           Counter-Claimant,
  3
      v.
  4
      Sylvester Owino and Jonathan Gomez,
  5   on behalf of themselves, and all others
      similarly situated,
  6
                           Counter-Defendants.
  7

  8               Pursuant to the Court’s July 16, 2019 Order (Doc. 122), Defendant publicly
  9   files the following document relating to its previously-filed Memorandum in
 10   Opposition to Plaintiffs’ Motion for Class Certification (Doc. 118):
 11               An unredacted version of Exhibit 29 (originally filed in redacted form at
 12   Doc. 118-8, pp. 63-73) is attached.
 13               Dated: July 17, 2019
 14

 15                                            By s/ Jacob B. Lee
                                                  Daniel P. Struck
 16                                               dstruck@strucklove.com
                                                  Rachel Love
 17                                               rlove@strucklove.com
                                                  Nicholas D. Acedo
 18                                               nacedo@strucklove.com
                                                  Ashlee B. Hesman
 19                                               ahesman@strucklove.com
                                                  Jacob B. Lee
 20                                               jlee@strucklove.com
                                                  STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 21
                                                 Ethan H. Nelson
 22                                              LAW OFFICE OF ETHAN H. NELSON
                                                 ethannelsonesq@gmail.com
 23
                                                 Attorneys for Defendant/Counter-Claimant
 24                                              CoreCivic, Inc.
 25   3603140.1


 26

 27

 28

      Notice Re: Publicly Filed Document           2                      17cv01112-JLS-NLS
